Citation Nr: 0304930	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-29 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the claim on appeal.

In a July 1996 decision, the Board denied the veteran's 
claim.  Subsequently, he appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court).  By Order entered October 24, 1997, the 
Veterans Claims Court vacated the Board's July 1996 decision 
and remanded the case pursuant to 38 U.S.C.A. § 7252(a).  By 
decisions dated in May 1998 and July 1999, the Board well-
grounded the claim and remanded the issue to the RO for 
further development.  In July 2000, the Board again denied 
the claim.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  In May 2001, the Veterans Claims Court 
vacated the Board's July 2000 decision and remanded the case 
for readjudication in light of the new statutory 
requirements.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A letter written by the veteran while on active duty 
supports his assertion that he sustained a judo chop to the 
neck during military police training.  

3.  The veteran has been diagnosed as having degenerative 
arthritis of the cervical spine with osteophytic spurring at 
C6-C7 causing nerve root sleeve compromise and has undergone 
an anterior diskectomy and fusion with autologous bone at C6-
C7

4.  The medical evidence is in equipoise on the question of 
whether the veteran's current cervical spine disorder was 
caused by the judo chop to the neck while on active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a 
cervical spine disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1111, 1113, 1153, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for cervical spine disorder

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A..  Inservice injury

The veteran contends that he sustained a judo chop of his 
neck during military police training in 1969 and has 
experienced neck pain since.  The Board finds that the 
evidence is in equipoise on the question of whether the 
veteran sustained neck trauma in the form of a karate chop 
during military training.  Briefly, service medical records 
reveal no complaints, symptomatology, or findings of an 
injury to the neck.  In a personal letter home dated in 1969, 
he did, among other things, complain that he hated judo 
class, that they threw each other about six feet at shoulder 
level, and that there had been "quite a few broken necks 
while throwing."  Nonetheless, the December 1970 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's head, face, neck, and scalp.  In addition, 
there is no indication of any in-service cervical spine 
injury and the veteran has admitted that he did not seek in-
service treatment for a cervical spine injury.  Since 1993, 
the veteran has consistently reported that he sustained neck 
trauma in the form of a karate chop during military training.  

B.  Current Disability

The medical evidence shows that the veteran has been 
diagnosed as having degenerative arthritis of the cervical 
spine with osteophytic spurring at C6-C7 causing nerve root 
sleeve compromise.  In February 1998, the veteran underwent 
an anterior diskectomy and fusion with autologous bone at C6-
C7.



C.  Medical Nexus

The record before the Board contains two opinions, which 
address the question of whether the veteran's cervical spine 
disorder is related to the in-serve judo chop to the neck.  
In an October 1999 VA examination report, the examiner 
related that he had reviewed the veteran's claims file.   The 
examiner noted the veteran's pre-service history of 
headaches, an unconfirmed neck injury during service, a 
diagnosis of tension headaches in 1984, and a cervical 
diskectomy and fusion in 1998.  He observed that it was 
"possible" that the reported in service injury "may have 
caused or aggravated" the veteran's chronic pain but 
concluded that this would be merely speculative.  He remarked 
that it could not be stated to be at least as likely as not 
that the veteran's current neck symptoms were service 
related.  He reflected that it was more probable that the 
veteran's neck pain was related to the chronic tension 
headaches that pre-existed service, which caused aching and 
stiffness in the neck and shoulders.

In contrast, in a November 2001 opinion, a private physician 
noted that the veteran reported a judo or karate chop of 
sufficient force and magnitude as to cause him to lose 
consciousness at the time of the injury.  The veteran related 
that he became aware of pain in the immediate post-injury 
period and the pain had been unrelenting since.  The 
physician explained that the injury was not unlike a whiplash 
injury sustained by many people in motor vehicle accidents 
and noted that it was documented that these types of injuries 
could accelerate the development of facet joint arthritis and 
degenerative disc disease.

The physician also remarked that it was conceivable that the 
blow to the neck resulted in an acute sudden hyperextension 
of the neck followed by acute flexion.  He noted that it was 
conceivable, but not documented, that the veteran could have 
sustained a herniation of a cervical disc at that time.  
Alternatively, the physician indicated that the whiplash-type 
injury could have led to constant muscle tension which 
increased the loading of the facet joints in the cervical 
spine leading to increased articular pressures and 
accelerated normal wear and tear process, leading to the 
ultimate development of facet joint arthritis and 
degenerative spurring.  He argued against natural aging and 
progression of normal degenerative changes because the other 
parts of the veteran's back were not more troublesome and 
that the veteran had presented with symptoms at a younger age 
than would be normally expected.  He concluded that the 
problem was that the diagnosis was not established early 
enough simply because the source of the veteran's difficulty 
was overlooked until it became very advanced and well 
established.

While the medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic cervical spine 
disorder in service or for several years after service 
separation and the private medical opinion was based on the 
veteran's reported medical history, it appears that the 
examiner acknowledged that the veteran was not treated during 
service or for several years thereafter.  The Board can only 
conclude that the physician was aware that the veteran did 
not have symptoms related to cervical spine complaints for 
several years after service but nonetheless opined that his 
current cervical spine disorder was related to military 
service.  As there is an opinion favoring the veteran's claim 
and an opinion against the veteran's claim, the Board will 
resolve reasonable doubt in his favor.  Accordingly, service 
connection is granted for a cervical spine disorder. 

II.  Veterans Claims Assistance Act of 2000

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for a cervical spine disorder is granted 



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

